Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 1/21/2022. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Jay Lytle, Reg. No. 39,283, on 2/1/2022.
1-43. (Canceled).
44. (Previously presented)	A user equipment (UE) comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to:
communicate via a connection to a base station configured to operate a primary cell using a first component carrier;
receive system information in another cell using a second component carrier, the system information including a closed group identifier for a subscriber group;

receive, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell;
reconfigure the connection, based on the message, to add the another cell for the connection.
45. (Amended) A method, performed by a user equipment (UE), the method comprising:
communicating via a connection to a base station configured to operate a primary cell using a first component carrier; 
receiving system information in another cell using a second component carrier, the system information including a closed group identifier for a subscriber group; 
transmitting, to the base station, a measurement report related to the another cell, the measurement report including the closed group identifier; 
receiving, from the base station, a message for reconfiguring the connection to add the another cell as a secondary cell; and
reconfiguring the connection, based on the message, to add the another cell for the connection.
46 - 47. (Canceled).
 48.	(Amended) A base station comprising:
a memory storing instructions; and
one or more processors configured to execute the instructions to:

transmit system information in another cell using a second component carrier, the system information including a closed group identifier for a subscriber group;
receive, from the UE, a measurement report related to the another cell, the measurement report including the closed group identifier; and
transmit, to the UE, a message for reconfiguring the connection to add the another cell as a secondary cell.
 49.	(Amended) A method, performed by a base station, the method comprising:
communicating via a connection to a user equipment (UE) on a primary cell using a first component carrier; 
transmitting system information in another cell using a second component carrier, the system information including a closed group identifier for a subscriber group;
receiving, from the UE, a measurement report related to the another cell, the measurement report including the closed group identifier; and
transmitting, to the UE, a message for reconfiguring the connection to add the another cell as a secondary cell.

Reasons for Allowance
Claims 44, 45, 48, 49 are allowed; the following is an examiner’s statement of reasons for allowance: claim 49, a method claim, is the broadest independent claim.
Kim et al (publication number 2004/0053615), hereinafter Kim, teaches (please refer to Kim Fig. 5) the claimed features of a user equipment (UE) communicating with a 

    PNG
    media_image1.png
    868
    783
    media_image1.png
    Greyscale

Drazynski et al (publication number 2013/0017820), hereinafter Drazynski, teaches (please refer to Drazynski Fig. 1B and its description starting on par 53) the claimed features of a user equipment (UE) communicating with a serving cell, the UE sending a measurement report, the measurement report including a closed subscriber group identifier, CSG ID, the UE adding a target cell to the connection, and the concept of "reconfiguring the connection".

    PNG
    media_image2.png
    605
    837
    media_image2.png
    Greyscale

Wannstrom, Jeanette, "Carrier Aggregation Explained", 6 pages, June 2013, retrieved from 3GPP Global Partnership https://www.3gpp.org/technologies/keywords-acronyms/101-carrier-aggregation-explained on 2/1/2022, hereinafter Wannstrom, explains the plain meaning of "component carrier". In carrier aggregation, a user equipment (UE) can be allocated multiple component carriers in order to increase the bandwidth, and thereby increase the bitrate for the UE; the number of UL component carriers is always equal to or lower than the number of DL component carriers; the individual component carriers can also be of different bandwidths.
Wannstrom explains the plain meaning and purpose of "component carrier" in carrier aggregation; Kim and Drazynski address most of the claim requirements as explained above; however, the combination of these references would teach or suggest or render obvious the limitations of the UE being served by the serving cell on a first 
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image3.png
    776
    1416
    media_image3.png
    Greyscale

Step 1: Claims 44, 45, 48, 49 include claims directed to a process or a machine, which are statutory categories (MPEP 2106). Therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process including an observation and judgment of detecting a candidate cell for dual connectivity; and reading system information from the cell; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By requiring a user equipment (UE) to include in a measurement report a Closed Subscriber Group Identity (CSG ID) of a candidate cell, the invention provides a specific improvement over prior systems, resulting in an additional security check, which prevents the UE from being handed over to a cell which does not belong to the CSG of the UE, as suggested in par 16 of the specification. See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RONALD EISNER/
Primary Examiner, Art Unit 2644